NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                          901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                          CORPUS CHRISTI, TEXAS 78401
                                                                          361-888-0416 (TEL)
JUSTICES
                                                                          361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                          HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                          ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                          EDINBURG, TEXAS 78539
                                                                          956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER            Thirteenth District of Texas              956-318-2403 (FAX)

                                                                          www.txcourts.gov/13thcoa

                                          June 18, 2015

      Hon. Mark Skurka                             Hon. Eric D. Perkins
      District Attorney                            Attorney at Law
      901 Leopard Street, Room 205                 2818 S. Port, Ste. B
      Corpus Christi, TX 78401                     Corpus Christi, TX 78405
      * DELIVERED VIA E-MAIL *                     * DELIVERED VIA E-MAIL *

      Hon. A. Cliff Gordon                         Hon. Eduardo Flores Jr.
      Assistant District Attorney, Nueces County   Assistant District Attorney
      901 Leopard Street, Room 206                 901 Leopard Street - Room 206
      Corpus Christi, TX 78401                     Corpus Christi, TX 78401
      * DELIVERED VIA E-MAIL *                     * DELIVERED VIA E-MAIL *

      Hon. Guy Williams                            Hon. David Paul Armbruster
      148th District Court                         Assistant District Attorney
      Nueces County Courthouse                     901 Leopard Street, Room 206
      901 Leopard - Room 903                       Corpus Christi, TX 78401
      Corpus Christi, TX 78401                     * DELIVERED VIA E-MAIL *
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00545-CR
      Tr.Ct.No. 14-CR-687-E
      Style:    The State of Texas v. James Green aka Anthony Green


             The State’s motion to abate appeal was this day GRANTED. Enclosed please
      find copy of an order issued by this Court on this date. Appellee’s motion to dismiss
      appeal as moot has been CARRIED WITH THE CASE. The State’s motion for
      extension to file brief was GRANTED until July 2, 2015.

                                              Very truly yours,



                                              Cecile Foy Gsanger, Clerk

      CFG:ch
      Enc.
      cc: Hon. Anne Lorentzen (DELIVERED VIA E-MAIL)